     Case 1:16-cv-01540-DAD-JDP Document 76 Filed 05/15/20 Page 1 of 1

 1            1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHANNON WILLIAMS,                                  Case No. 1:16-cv-01540-DAD-JDP
12                         Plaintiff,                    ORDER SETTING A TELEPHONIC
                                                         HEARING FOR JUNE 25, 2020 AT 2:00 P.M.
13             v.
14    OFFICER BAKER,
15                         Defendant.
16

17            The court has received plaintiff’s brief on Ziglar v. Abassi, ECF No. 74, and will set the

18   matter for a telephonic hearing on June 25, 2020 at 2:00 P.M. The court will follow the schedule

19   of Local Rule 230: any opposition to plaintiff’s brief is due at least fourteen days before the

20   hearing, and any reply is due at least seven days before the hearing. The parties should use the

21   dial-in 888-204-5984 and the passcode 4446176.

22
     IT IS SO ORDERED.
23

24
     Dated:         May 14, 2020
25                                                       UNITED STATES MAGISTRATE JUDGE
26
27   No. 205.
28
                                                        1
